Citation Nr: 0505801	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-31 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for schizophrenic reaction.



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel








INTRODUCTION

The appellant is a veteran who had recognized active service 
from July 1945 to September 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
decision by the Manila Department of Veterans Affairs (VA) 
Regional Office (RO), which declined to reopen a claim of 
service connection for schizophrenic reaction on the ground 
that no new and material evidence had been received.  


FINDINGS OF FACT

1.  In August 1962, the Board denied service connection for 
schizophrenia, finding that the veteran's schizophrenia 
preexisted, and was not aggravated by, service.  

2.  An unappealed October 1976 rating decision declined to 
reopen the claim, again finding essentially that the evidence 
showed that the veteran's schizophrenia preexisted service 
and was not aggravated thereby.  

3.  Evidence received since the October 1976 RO decision 
either duplicates or is cumulative to evidence then of 
record, or is not material as to whether the veteran's 
schizophrenic reaction was aggravated by service; it does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the October 1976 RO decision is not 
new and material, and the claim of service connection for 
schizophrenic reaction may not be reopened.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in a September 2003 statement of the case (SOC), 
and in November 2003 correspondence from the RO.  Although he 
was provided VCAA notice subsequent to the RO decision 
appealed, he is not prejudiced by any notice timing defect.  
He was notified (in the June 2003 decision, in the SOC, and 
in the November 2003 correspondence) of everything required, 
and has had ample opportunity to respond or supplement the 
record.  

Regarding content of notice, the September 2003 SOC informed 
the veteran of what the evidence showed, and of the 
controlling law and regulations.  He was advised in the SOC, 
and in the November 2003 correspondence, that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  
Specifically, the SOC and the correspondence informed the 
veteran of the allocation of responsibility of the parties in 
evidentiary development, and the November 2003 correspondence 
(as well as a March 2003 VA "duty to assist" letter) 
expressly defined "new and material evidence."  While the 
veteran was not advised verbatim to submit everything he had 
pertaining to his schizophrenia claim, the RO advised him to 
submit, or provide releases for VA to obtain, any pertinent 
records.  Essentially, this was equivalent to advising him to 
submit everything pertinent.  Everything submitted to date 
has been accepted for the record and considered.  

VA has obtained all records it could obtain.  Development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  Hence, the Board finds it proper to proceed 
with appellate review.  It is not prejudicial to the veteran 
for the Board to do so.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  
Background

Historically, the Board denied service connection for 
schizophrenia in August 1962, finding essentially that the 
veteran's psychiatric disorder antedated service and was not 
aggravated therein.  In October 1976 the RO readjudicated the 
claim de novo based on the evidence then of record, and 
denied service connection for an schizophrenia, finding that 
that the veteran's preexisting psychiatric disorder was not 
aggravated by service.  The veteran was advised that the 
August 1962 Board decision is considered final insofar as the 
evidence then of record was concerned.  He did not appeal the 
October 1976 rating decision.  

Evidence of record in October 1976 included service medical 
records which indicate that the veteran's enlistment 
examination was negative for any psychiatric disorder.  After 
two months and 24 days of active duty, however, he was 
admitted to the "sick list" with an undetermined diagnosis 
of schizophrenia.  He was transferred to a naval hospital in 
October 1945 where diagnosis of schizophrenia was confirmed.  
Examination at that time revealed that the veteran appeared 
withdrawn and perplexed, he exhibited a flattened affect with 
no spontaneous speech, and he admitted to auditory 
hallucinations.  On admission to the Naval hospital he was 
bewildered and depressed, and he attempted suicide by hanging 
himself with a bath towel.  A Medical Survey Board determined 
that in view of the short duration of his active duty, the 
lack of any evidence that he underwent excessive stress or 
strain while on active duty, along with the constitutional 
nature of the disability, the veteran's schizophrenia existed 
prior to active service and was not aggravated by service.  
The Medical Survey Board recommended that the veteran be 
transferred to a VA medical facility and discharged from 
service.  

A July 1949 report of VA neuropsychiatric examination 
includes clinical findings related to the severity of the 
veteran's schizophrenia.  The reported diagnosis was 
"[s]chizophrenic reaction, mixed type, in partial remission.  
Stress, presumably overseas service; [p]redisposition, 
unknown; [i]ncapacity, moderate."  Other than noting that 
the service medical records show diagnosis of schizophrenia, 
the report does not include findings or an opinion as to 
whether the symptoms of the veteran's schizophrenia increased 
in severity during service.  
A medical certificate dated in December 1953 indicates that 
the veteran was confined at a private medical facility from 
September 1946 to January 1947 with diagnosis of 
schizophrenia.  In a December 1954 letter, a private 
physician reported that he had treated the veteran for 
schizophrenia since April 1952.  Neither of the private 
medical records physician provided any information regarding 
a relationship between the veteran's psychiatric disorder and 
service.

In September 1954 affidavits, two acquaintances of the 
veteran reported that they were aware he had schizophrenia.  
They opined that his psychiatric disability rendered him 
totally disabled.

VA examination reports dated in January 1955, August 1957, 
and January 1960 show additional clinical findings regarding 
the severity of the veteran's schizophrenia.  The diagnosis 
on each examination was schizophrenic reaction, mixed type, 
and each examiner opined that the veteran was mentally 
incompetent.  The examination reports do not include findings 
or opinions as to whether the symptoms of the veteran's 
schizophrenia increased in severity during service.  

In medical certificates dated in March 1960, two private 
physicians reported that the veteran carried a diagnosis of 
chronic schizophrenic reaction, paranoid type.  One physician 
had treated the veteran for approximately three years, the 
other for approximately four years.  Neither physician 
provided any information regarding a relationship between the 
veteran's psychiatric disorder and service.  

Numerous other VA examinations were performed between August 
1963 and June 1971.  Again, each examination report includes 
clinical findings regarding the severity of the veteran's 
schizophrenia, and all show diagnoses of schizophrenic 
reaction (either undifferentiated type or paranoid type).  As 
with prior either VA examinations, the examination reports 
dated between August 1963 and June 1971 do not include 
findings or opinions as to whether the symptoms of the 
veteran's schizophrenia increased in severity during service.  

In a July 1969 letter, a private physician reported that he 
had treated the veteran for schizophrenia for a few weeks, 
and he reported that the psychiatric disorder was increasing 
in severity.  A January 1970 certificate from a private 
medical facility shows only that the veteran had been 
confined at the neuropsychiatric ward of that facility since 
July 1969 with diagnosis of paranoid schizophrenia.  

In a September 1970 affidavit, a private physician reported 
that he had provided medical care to the veteran ever since 
the veteran was a child.  The physician stated, "I have not 
treated [the veteran] for any mental ailment since boyhood 
and . . . I am positively sure he was mentally and physically 
normal prior to admission to the U.S. Navy."  In an October 
1970 affidavit, a Philippine Municipal Mayor stated, "to the 
best of my knowledge and honest belief, [the veteran] lived a 
once normal and lucid life and was of keen and sound mind 
before and at the time he enlisted into the service of the 
U.S. Navy."  

Evidence received subsequent to the October 1976 RO decision 
is as follows:  

?	A December 1991 report of VA examination, and September 
2001 reports of VA Aid and Attendance examinations, 
include additional clinical findings regarding the 
severity of the veteran's schizophrenia.  The December 
1991 VA examination report shows diagnosis of chronic 
schizophrenia, paranoid type.  The September 2001 Aid 
and Attendance examination shows diagnosis of history of 
schizophrenic reaction.  As with the numerous reports of 
VA examinations prior to the October 1976 decision, the 
December 1991 and September 2001 examination reports do 
not show findings or opinions as to whether the symptoms 
of the veteran's schizophrenia were aggravated by 
service.  

?	A May 2003 report of examination by a private 
psychiatrist, who also provided clinical findings 
regarding the severity of the veteran's schizophrenia.  
The diagnosis was schizophrenia, paranoid type, 
currently in manageable condition.  The psychiatrist 
noted the veteran's history of schizophrenia in service, 
but the examination report is negative for clinical 
findings or opinions as to whether the symptoms of the 
veteran's schizophrenia were incurred in or aggravated 
by service.  

Legal Criteria and Analysis

As noted above, the August 1962 decision by the Board denying 
service connection for schizophrenia is final.  38 U.S.C.A. 
§ 7104.  The RO considered additional evidence submitted in 
the interim, and denied the claim on de novo review in 
October 1976.  That determination was not appealed and is 
final; it is the last prior final decision in this matter.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Generally, when a 
claim is disallowed, it may not be reopened and allowed, and 
a claim based on the same factual basis may not be 
considered.  Id.  Under 38 U.S.C.A. § 5108, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended.  The revised 38 C.F.R. § 
3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the veteran's request to reopen his 
claim for service connection for schizophrenic reaction was 
received in March 2003, the amended regulation applies to 
this claim.  Under the amended version of 38 C.F.R. 
§ 3.156(a), "new" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The VCAA provides that VA is 
not required to reopen a previously disallowed claim except 
when new and material has been presented or secured.  See 
38 U.S.C.A. § 5103A.

Regarding materiality, the U.S. Court of Appeals for Veterans 
Claims (the Court) has held that the newly presented evidence 
need not be probative of all the elements required to award 
the claim but that the evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within a specified period of 
time after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

It is not in dispute that the veteran suffered from 
schizophrenia in service.  As service connection for 
schizophrenia was previously denied based on a finding that 
clear and unmistakable evidence established that the 
veteran's psychiatric disorder antedated service and was not 
aggravated by service, for new evidence to be material, it 
would have to tend to show that the symptoms of the 
preexisting psychiatric disability were aggravated by active 
service.  In other words, the determinative question in this 
case is whether there is evidence that the psychiatric 
symptoms increased in severity during service.  This is a 
question that requires competent (medical) evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Medical evidence consisting of VA examination reports dated 
in December 1991 and September 2001, along with the May 2003 
report of examination by a private physician, is "new" in 
that the RO did not have said evidence to review when issuing 
the October 1976 decision.  However, such medical records 
simply tend to establish that the veteran now has psychiatric 
symptomatology diagnosed as schizophrenic reaction, a fact 
not in dispute.  This evidence is not material to the issue 
of whether the veteran's schizophrenia, clearly and 
unmistakably shown to have preexisted service, was aggravated 
by service or otherwise increased in severity during active 
service.   

Regarding the veteran's contentions that his psychiatric 
disorder (schizophrenic reaction) was either initially 
incurred in service, or preexisted service and was aggravated 
by service, as a layperson, his opinions are not competent 
evidence.  See Espiritu, supra.  

No item of competent evidence received since the October 1976 
rating decision bears directly and substantially upon the 
specific matter at hand, i.e., whether the veteran's 
schizophrenia, shown as having antedated service, increased 
in severity during service/was aggravated by service.  Hence, 
the additional evidence does not relate to an unestablished 
fact necessary to substantiate the claim, does not raise a 
reasonable possibility of substantiating the claim, and is 
not new and material.  Accordingly, the claim may not be 
reopened. 


ORDER

The appeal to reopen a claim of service connection for 
schizophrenic reaction is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


